Case 0:19-cv-60714-AHS Document 41 Entered on FLSD Docket 01/16/2020 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 0:19-cv-60714-AHS


   U.S. EQUAL EMPLOYMENT
   OPPORTUNITY COMMISSION,

                         Plaintiff,

   NELEITHIA HINSON,

                     Plaintiff - Intervenor
   vs.

   SWAMI PANCAKE, LLC, d/b/a
   “INTERNATIONAL HOUSE OF
   PANCAKES” or “IHOP”

                      Defendant.
   ________________________________/


          JOINT MOTION FOR APPROVAL AND ENTRY OF CONSENT DECREE

          Pursuant to Federal Rules of Civil Procedure 7(b)(1) and 65(d), Plaintiff, United States

  Equal Employment Opportunity Commission (“EEOC”), and Defendant, Swami Pancake, LLC.

  (“IHOP”) (hereinafter the EEOC and Swami Pancake, LLC are collectively referred to as “the

  Parties”) jointly request that the Court approve and enter the attached signed Consent Decree.

     1.      The EEOC is the federal agency responsible for enforcing federal laws prohibiting

             employment discrimination, including Title VII of the Civil Rights Act of 1964, as

             amended, 42 U.S.C. § 2000e et. seq. (“Title VII”).

     2.      The EEOC filed this action on March 19, 2019, under Title VII to correct unlawful

             employment practices on the basis of sex, and to provide appropriate relief to Charging

             Party Neleithia Hinson (“Ms. Hinson”) and a class of female employees. Specifically,
Case 0:19-cv-60714-AHS Document 41 Entered on FLSD Docket 01/16/2020 Page 2 of 3



             the EEOC alleged that Defendant subjected Ms. Hinson and a class of female

             employees to a sexually hostile work environment based on their sex.

     3.      Swami Pancake, LLC denied and continues to deny EEOC’s allegations.

     4.      Through settlement discussions, the Parties have agreed to resolve this action in the

             terms reflected in the attached Consent Decree. See Exhibit A (attached hereto).

     5.      The Parties request that the Court approve and execute the attached Consent Decree.

             The Consent Decree conforms to Federal Rule of Civil Procedure 65(d) in that it states

             the reasons for its issuance, provides specific terms with which the Parties must

             comply, and describes in detail the acts restrained and required.

     6.      The Court’s entry of the Consent Decree will resolve all claims asserted by the EEOC

             in its Complaint in their entirety.

     7.      The Parties request that the Court administratively close this case and retain jurisdiction

             to enforce the terms of the Consent Decree. Each Party has agreed to bear their own

             attorneys’ fees and costs incurred in this matter.

     WHEREFORE, for the foregoing reasons, the Parties respectfully request that this Court grant

  this joint motion for approval of the Consent Decree, execute the attached Consent Decree,

  administratively close this action, retain jurisdiction to enforce the terms of the Consent Decree,

  and enter any and all further relief that the Court deems equitable and just.

  Dated January 16, 2020
Case 0:19-cv-60714-AHS Document 41 Entered on FLSD Docket 01/16/2020 Page 3 of 3



                                  Respectfully Submitted,


         s/ Carmen Manrara Cartaya              s/ Cathy M. Stutin
         Carmen Manrara Cartaya, Esq.           Cathy M. Stutin, Esq.
         Trial Attorney                         Fisher & Phillips, LLP
         Florida. Bar Number 73887              Florida. Bar Number 0865011

         EQUAL EMPLOYMENT
         OPPORTUNITY COMMISSION                 Fisher & Phillips, LLP
         100 S.E. 2nd Street, Suite 1500        450 Las Olas Boulevard Suite 800
         Miami, FL 33131                        Fort Lauderdale, FL 33301
         Telephone: (786) 648-5811              Telephone: (954) 535-4800
         Carmen.cartaya@eeoc.gov                Facsimile: (954) 525-8739
         Attorney for Plaintiff                 cstutin@fisherphillips.com
                                                Attorney for Defendant
